To vacate an order appointing a receiver and directing an injunction restraining the trustee to whom a thirty-day chattel mortgage had been given, from proceeding to a sale under said mortgage.
Denied April 12, 1895, with costs.
Certain of the stockholders of a corporation “limited” filed a bill claiming that the mortgage was given to a stockholder as. trustee for certain alleged creditors, naming said trustee as a creditor for a large amount; that it was fraudulently given, and that the corporation was not indebted as in the mortgage-set forth.